Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention is directed to a vehicular system for displaying video input from a plurality of video sources to an automotive camera system comprising two or more cameras sharing a common display. The prior art fail to teach: "the vehicular vision system comprising a plurality of cameras, rear-mounted, left-side mounted and right-side mounted, including CMOS image sensor; the image processing system processes images captured by the plurality of cameras; the plurality of cameras comprises serial data interface for transmission of image data captured by the CMOS image sensor; the vehicular vision system transmit the image data to the rear-mounted, left-side mounted and right-side mounted camera via serial data bus linking the left side-mounted camera, the rear-mounted camera and the right side-mounted camera to the image processing system; and the vehicular vision system activates at least one the left side-mounted camera, the rear-mounted camera or the right side-mounted camera responsive to a gear position, situation awareness, or driving condition of the vehicle".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        12/8/21